Decree affirmed with costs of appeal. The plaintiffs have appealed from a final decree dismissing their bUl in equity for the specific enforcement of an alleged agreement by the defendants to deposit funds in a bank in trust for the minor children of the plaintiffs. The master to whom the case was referred found that the defendants had not made such an agreement. No evidence is reported nor is there anything in the master’s report or report on recommittal which would cause us to disturb the finding. Spencer v. Rabidou, 340 Mass. 91, 92. Certain exceptions (not within G. L. c. 214, § 25) were claimed by the plaintiffs but the record does not disclose that a bill of exceptions was filed or allowed. National Radiator Corp. v. Parad, 297 Mass. 314, 317.